     Case: 3:18-cv-00038-NBB-RP Doc #: 135 Filed: 05/18/20 1 of 2 PageID #: 442




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

TYROWONE LOUIS KIMBLE                                                                   PLAINTIFF

V.                                                  CIVIL ACTION NO. 3:18-CV-00038-NBB-RP

COFFEEVILLE POLICE DEPT., et al.                                                    DEFENDANTS

                                              ORDER


       This matter comes before the Court upon the Fifth Circuit Court of Appeals’ order

remanding this case for a determination as to the filing date of the plaintiff’s notice of appeal.

See Doc. # 134. In particular, the Fifth Circuit has directed this Court to determine whether the

plaintiff’s notice of appeal was filed on or before the filing deadline. Id. This Court entered an

opinion and order dismissing the instant case on October 9, 2019. Doc. # s 125, 126. The

plaintiff’s notice of appeal, therefore, was due on or before November 8, 2019. See Fed. R. App.

P. 4(a)(1)(A).

        A prisoner’s pro se notice of appeal is timely filed if deposited in the correctional

institution’s internal mail system on or before the last day of filing. See Fed. R. App. P. 4(c)(1);

see also Spotville v. Cain, 149 F.3d 374, 376-78 (5th Cir. 1998) (citing Houston v. Lack, 487

U.S. 266 (1988)). The plaintiff signed the notice of appeal on November 1, 2019, but it was not

stamped as “filed” in this Court until November 14, 2019. The envelope in which the

submission was mailed shows a postmark date of November 12, 2019, just a few days after the

filing deadline. There is often a significant delay between a prisoner’s submission of legal

documents for mailing and the time the institution processes and actually mails them to the

courts. Upon due consideration, the Court finds that the plaintiff presented his notice of appeal

to prison officials for mailing before the filing deadline.
Case: 3:18-cv-00038-NBB-RP Doc #: 135 Filed: 05/18/20 2 of 2 PageID #: 443




 Therefore, it is hereby ORDERED:

 1) That the plaintiff’s notice of appeal was deposited to prison officials on the date it

     was signed, November 1, 2019; and

 2) That the Clerk of Court is DIRECTED to transfer this case back to the Fifth Circuit

     Court of Appeals for further proceedings as may be appropriate.

 This, the 18th day of May, 2020.


                                               /s/ Neal Biggers          ______
                                               NEAL B. BIGGERS, JR.
                                               UNITED STATES DISTRICT JUDGE




                                           2
